DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention II, corresponding to Claims 3-12 and 15 in the reply filed on 08/30/2022 is acknowledged. Applicant has canceled Claims 1-2 and 13-14 corresponding to non-elected Inventions I and III in the claim set filed on 8/30/2022.

Information Disclosure Statement
M.P.E.P section 2004 (Aids to Compliance With Duty of Disclosure) recites the following:
13. It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
It is noted that Applicant has provided over 20 IDSs of which over 5 are extending 35 pages long or greater, these alone represent multiple thousands of pages of highly technical disclosure, which meets the test of a “long list”. Moreover, a number of the references do not appear to be material to the patentability of the claimed invention, for example, consider PG-Pub patent U.S. 20080166453 Steele et. al. The disclosure in Steele appears non-analogues to the claimed invention, which is drawn to a method for producing a low-calorie no laxation bulking system. Therefore, the determination of whether or not references are material to the patentability appears to be an issue.  The references cited in the IDSs provided will not be considered until an underlining of the most relevant documents is provided, per M.P.E.P. 2004. Please do not delineate the references using a highlighter since the documents will be scanned and the highlighted sections will not be visible. Applicant’s forthcoming assistance is gratefully anticipated.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The priority date being given to the claimed invention is September 28, 2012.
At least the limitation in Claim 3 of “placing the magnetic element in a magnetic field such that a magnetic axis of the magnetic element substantially aligns with the magnetic field and securing the magnetic element to a portion of the needle assembly while the magnetic element is substantially aligned with the magnetic field such that the magnetic axis of the magnetic element is secured in a desired predetermined orientation” and claim 15 limitation “determining an orientation of a magnetic axis of the magnetic element”, does not have support in any of the priority documents including 13/118,138, 61/349,771, 13/118,033, 12/323,273, 60/990,242, 61/045,911, 61/091,233, 61/095,451, and 61/095,921. Support for the limitation is found in at least 61/707,782 which has the priority date of September 28, 2012. Similarly, the limitation in Claim 5 of “…securing the magnetic element such that its magnetic axis is in substantial coaxial alignment with the longitudinal axis of the cannula" has support in at least 61/707,782 which has the priority date of September 28, 2012. This limitation does not have support in the other documents listed above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electromagnetic winding” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because theabstract is directed to a guidance system and system features that are not disclosed in the claims elected nor non-elected of the present application.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10  and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-10, limitations corresponding to “…at least one electromagnetic winding.” The “electromagnetic winding” is unclear what or how this winding relates to the rest of the components of the needle assembly, therefore, its metes and bounds are not clear. Further, the specification does not provide clear information how is this electromagnetic winding being used. Also, the phrase “electromagnetic winding” does not even appear in the specification to help understand the component or its functions per se. Examiner using broadest reasonable interpretation for the purpose of examination will interpret this feature as a coil.
Regarding claim 9, limitation “…included in an assembly” is unclear if the “assembly” relates to the “needle assembly” disclosed in claims 1 and 8 or if this assembly is a separate entity. It is unclear how the “bobbin”, “electromagnetic winding” corelates with the “needle assembly” components. 
Regarding Claim 15, limitations “…marking the magnetic axis orientation on the magnetic element with a first orientation mark…” and “…the first orientation substantially aligns with a second orientation mark…” is unclear how a magnetic element which is considered a type of sensor is intended to be “marked”, it is unclear if an additional component is intended to be marked and the magnetic element is within this secondary element. The metes and bounds of the claim are unclear. Examiner using broadest reasonable interpretation will interpret claim 15 limitations to be a rod that includes the magnetic element and lined markings that correspond to information obtained from the magnetic element, when the information changes the magnetic element position along the rod is adjusted to a different marking corresponding to related information provided. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Scheffler (U.S. 20050245811, November 3, 2005)(hereinafter, “Scheffler”).
Regarding Claim 3, Scheffler teaches: A method of attaching a magnetic element to a needle assembly, the needle assembly including a cannula extending along a longitudinal axis (Fig. 2B, [0041-0044]), the method comprising:
placing the magnetic element in a magnetic field such that a magnetic axis of the magnetic element substantially aligns with the magnetic field (“FIG. 2b schematically shows an illustrative needle or needle holder embodiment in accordance with the present invention. Specifically, the magnetic sensor array 20 includes one or more magnetic sensors 22 optionally disposed on, or mounted to, a base member 24. The base member 24 is constructed to attach to the interventional device, such as needle or needle holder 19, and may serve as a structure for facilitating the guidance and positioning of the interventional device.” [0041]); 
and securing the magnetic element to a portion of the needle assembly while the magnetic element is substantially aligned with the magnetic field such that the magnetic axis of the magnetic element is secured in a desired predetermined orientation (“In a preferred embodiment, the magnetic sensor array 20 includes three magnetic sensors 22, each one corresponding to one of three orthogonal axis (i.e., x, y and z axis). Alternately, a three-axis magnetic sensing element (e.g., a three axis Hall sensor) could be used in place of the three orthogonal magnetic sensors 22. With the ability to sense or measure the local magnetic field in three dimensions, the magnetic sensor array 20 would provide signals corresponding to three dimensions needed to optimally localize an object in space. In this case, the object to be localized is the interventional device located within the imaging space of the MRI scanner 1. Preferably, each magnetic sensor 22 is a Hall sensor, or other equivalent magnetically sensitive device, that can operate to directly measure a local magnetic field gradient. Magnetic sensors 22 in accordance with the present invention have the characteristic that they directly measure the local magnetic field in a way that is totally independent and decoupled from generation of the MR image.: [0041-0042]; “…FIG. 2b shows an embodiment wherein the base member 24 is a guidance device and the sensors 22 are attached on the guidance device. In this illustration, the interventional device is a needle 19 and the needle position can be calculated, by the system control unit 60, from the measured orientation, (i.e. the Hall effect signals provided by one or more sensors 22), of the guidance device.” [0044]).
Regarding Claim 5, Scheffler substantially teaches the claim limitations as noted above.
Scheffler  teaches: wherein securing the magnetic element to a portion of the needle assembly includes securing the magnetic element such that its magnetic axis is in substantial coaxial alignment with the longitudinal axis of the cannula (Fig. 2B; “FIG. 2b schematically shows an illustrative needle or needle holder embodiment in accordance with the present invention. Specifically, the magnetic sensor array 20 includes one or more magnetic sensors 22 optionally disposed on, or mounted to, a base member 24. The base member 24 is constructed to attach to the interventional device, such as needle or needle holder 19, and may serve as a structure for facilitating the guidance and positioning of the interventional device.” [0041]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6, 11-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheffler in view of Togawa (20100198048, August 5, 2010)(hereinafter, “Togawa”).
Regarding Claim 4, Scheffler substantially teaches the claim limitations as noted above.
Scheffler does not explicitly teach: wherein securing the magnetic element to a portion of the needle assembly includes securing the magnetic element via adhesive to a portion of a hub of the needle assembly.  
Togawa in the field of cannula devices teaches: “The puncture needle 110 is inserted into the end cannula 54a, protruded to the end side from the end of the end cannula 54a, and has its end formed to be tapered. Afterwards, when the end reaches the diseased part 5, the puncture needle 110 is removed (see FIG. 19(b)). In this case, when the puncture needle 110 is removed, the observation probe 7 may be inserted to detect the reflection section 62 and the diseased part 5 so that the end position is confirmed. Then, as illustrated in FIG. 19(c), silicon resin 54b as an inner-plug member is inserted into the end opening from the side of the connection section 3b and the end area is closed so that the end cannula 54 illustrated in the second embodiment is formed. If the silicon resin 54b is not formed, the end cannula 4 illustrated in FIG. 19(b) is obtained, which corresponds to the first embodiment.” [0063].
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Scheffler to secure the magnetic element to a portion of the needle assembly includes securing the magnetic element via adhesive to a portion of a hub of the needle assembly as taught in Togawa to seal and connect components together. 
Regarding Claim 6, Scheffler substantially teaches the claim limitations as noted above.
Scheffler does not explicitly teach: wherein securing the magnetic element further includes securing the magnetic element in place within a safety can of a hub of the needle assembly with a light-curing adhesive.
Togawa in the field of cannula devices teaches: “The puncture needle 110 is inserted into the end cannula 54a, protruded to the end side from the end of the end cannula 54a, and has its end formed to be tapered. Afterwards, when the end reaches the diseased part 5, the puncture needle 110 is removed (see FIG. 19(b)). In this case, when the puncture needle 110 is removed, the observation probe 7 may be inserted to detect the reflection section 62 and the diseased part 5 so that the end position is confirmed. Then, as illustrated in FIG. 19(c), silicon resin 54b as an inner-plug member is inserted into the end opening from the side of the connection section 3b and the end area is closed so that the end cannula 54 illustrated in the second embodiment is formed. If the silicon resin 54b is not formed, the end cannula 4 illustrated in FIG. 19(b) is obtained, which corresponds to the first embodiment.” [0063].
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Scheffler to secure the magnetic element to a portion of the needle assembly includes securing the magnetic element via adhesive to a portion of a hub of the needle assembly as taught in Togawa to seal and connect components together. 
Regarding Claims 11 and 12, Scheffler substantially teaches the claim limitations as noted above.
With regards to limitations: wherein placing the magnetic element includes positioning the magnetic element in a recess within one of a hub and a safety can of the needle assembly such that the magnetic element is free to move and orient within the recess; wherein placing the magnetic element in the magnetic field further comprises vibrating the magnetic element while within the recess so as to enable free orientation of the magnetic element to the magnetic field, Scheffler does not teach specifics of the needle assembly.
Togawa in the field of cannula devices teaches: “Both the puncture needle 110 and the observation probe 107 have needle-shaped ends, and a plurality of magnetic markers 110a and 107a, which covers about 90 degrees in a circumferential direction, is arranged at a predetermined pitch Z1 in an axial direction on the outer surfaces near the ends. Therefore, when the puncture needle 110 or the observation probe 107 is inserted into the end cannula 104, as illustrated in FIG. 22, any one or more of the encoders 111a to 111d detects the marker 110a, and, because the marker 110a is detected, it is possible to detect the relative circumferential-direction (radial-direction) position of the puncture needle 110 with respect to the end cannula 104. For example, in FIG. 22, it can be detected that the puncture needle 110 is positioned with respect to the end cannula 104 with the marker 110a at about 45 degrees. Moreover, as illustrated in FIG. 23, the encoders 111a to 111d sequentially detects the markers from the marker M1 on the end side of the puncture needle 110. The position of the marker M1 in an axial direction from an opening 112 at the end, from which the medicinal solution is administered, is known, and the pitch Z1 between the markers 110a is known; therefore, it is possible to detect the relative axial-direction (thrust-direction) position of the end of the puncture needle 110 from the position of the encoder 111. For example, in FIG. 23, it is possible to detect that the end of the puncture needle 110 is positioned at a distance (Z0+Z1.times.2) from the encoder 111. The relative radial-direction position and thrust-direction position of the observation probe 107 can be detected in the same manner as the puncture needle 110.” [0068].
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Scheffler to place the magnetic element includes positioning the magnetic element in a recess within one of a hub and a safety can of the needle assembly such that the magnetic element is free to move and orient within the recess; wherein placing the magnetic element in the magnetic field further comprises vibrating the magnetic element while within the recess for the intended purpose of enabling free orientation of the magnetic element to the magnetic field as taught in Togawa “…to detect the relative axial-direction (thrust-direction) position of the end of the puncture needle 110 from the position of the encoder 111.” (Togawa, [0068].
Regarding Claim 15, Scheffler teaches: A method for attaching a magnetic element to a needle holding component (Fig. 2B, [0041-0044]), comprising: 
determining an orientation of a magnetic axis of the magnetic element (“In a preferred embodiment, the magnetic sensor array 20 includes three magnetic sensors 22, each one corresponding to one of three orthogonal axis (i.e., x, y and z axis). Alternately, a three-axis magnetic sensing element (e.g., a three axis Hall sensor) could be used in place of the three orthogonal magnetic sensors 22. With the ability to sense or measure the local magnetic field in three dimensions, the magnetic sensor array 20 would provide signals corresponding to three dimensions needed to optimally localize an object in space. In this case, the object to be localized is the interventional device located within the imaging space of the MRI scanner 1. Preferably, each magnetic sensor 22 is a Hall sensor, or other equivalent magnetically sensitive device, that can operate to directly measure a local magnetic field gradient. Magnetic sensors 22 in accordance with the present invention have the characteristic that they directly measure the local magnetic field in a way that is totally independent and decoupled from generation of the MR image.: [0041-0042]; “…FIG. 2b shows an embodiment wherein the base member 24 is a guidance device and the sensors 22 are attached on the guidance device. In this illustration, the interventional device is a needle 19 and the needle position can be calculated, by the system control unit 60, from the measured orientation, (i.e. the Hall effect signals provided by one or more sensors 22), of the guidance device.” [0044]).
Scheffler  does not teach: marking the magnetic axis orientation on the magnetic element with a first orientation mark; and inserting the magnetic element into the needle holding component wherein: the first orientation mark substantially aligns with a second orientation mark included with the needle holding component, and the magnetic axis extends from the needle holding component in a desired direction.
Togawa in the field of cannula devices teaches: “As illustrated in FIG. 4, the magnetic marker 11 is sandwiched between oil 32a and 32b, the outer sides of the oil 32a and 32b are sandwiched between air 33a and 33b, and the outer sides of the air 33a and 33b are filled with the drive liquid 30 and a medicinal solution 31. A magnetic line sensor 20 is arranged in an axial direction on the outer surface of the medicinal-solution reservoir 10 in an axial direction. As a result, the magnetic marker 11 is moved in accordance with the discharge of the medicinal solution, and the moving distance or the moving state of the moving magnetic marker 11 is detected by the magnetic line sensor 20.” [0041]; “For example, in FIG. 22, it can be detected that the puncture needle 110 is positioned with respect to the end cannula 104 with the marker 110a at about 45 degrees. Moreover, as illustrated in FIG. 23, the encoders 111a to 111d sequentially detects the markers from the marker M1 on the end side of the puncture needle 110. The position of the marker M1 in an axial direction from an opening 112 at the end, from which the medicinal solution is administered, is known, and the pitch Z1 between the markers 110a is known; therefore, it is possible to detect the relative axial-direction (thrust-direction) position of the end of the puncture needle 110 from the position of the encoder 111. For example, in FIG. 23, it is possible to detect that the end of the puncture needle 110 is positioned at a distance (Z0+Z1.times.2) from the encoder 111. The relative radial-direction position and thrust-direction position of the observation probe 107 can be detected in the same manner as the puncture needle 110.” [0068].
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Scheffler to include a magnetic line sensor that includes the magnetic element to mark information relating to the needle holder as taught in Togawa to move the magnetic element with respect to the change of state being determined (Togawa, [0041][0068]).

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheffler in view of Dukesherer et. al. (U.S. 20050085715, April 21, 2005)(hereinafter, “Dukesherer”).
Regarding Claim 7, Scheffler substantially teaches the claim limitations as noted above.
With regards to limitation: where placing the magnetic element includes placing the magnetic element within a magnetic field within at least one electromagnetic winding.
Scheffler does not teach at least one electromagnetic winding.
Dukesherer in the field of image guided medical procedures teaches: “Various instruments may be used during an operative procedure that are desired to be tracked. Even if images are acquired, either intra-operatively or pre-operatively, the instrument is generally illustrated, and superimposed on the captured image data to identify the position of the instrument relative to the patient space. Therefore, the instrument may include detectable portions, such as electromagnetic coils or optical detection points, such as LEDs or reflectors, that may be detected by a suitable navigation system.” [0005]; “With continuing reference to FIG. 1, the navigation system 10 further includes an electromagnetic navigation or tracking system 44 that includes a transmitter coil array 46, the coil array controller 48, a navigation probe interface 50, an electromagnetic instrument, such as a stylet or catheter 52 and a dynamic reference frame 54. “ [0049].
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Scheffler to include at least one electromagnetic wining as taught in Dukesherer to aid in instrument navigation (Dukesherer, [0005]).
Regarding Claim 8, the combination of Scheffler and Dukesherer substantially teach the claim limitations as noted above.
Scheffler teaches: wherein the magnetic element is disposed within a portion of the needle assembly (“FIG. 2b schematically shows an illustrative needle or needle holder embodiment in accordance with the present invention. Specifically, the magnetic sensor array 20 includes one or more magnetic sensors 22 optionally disposed on, or mounted to, a base member 24. The base member 24 is constructed to attach to the interventional device, such as needle or needle holder 19, and may serve as a structure for facilitating the guidance and positioning of the interventional device.” [0041] 
Scheffler does not teach: the portion of the needle assembly disposed in a fixture that is placed within the at least one electromagnetic winding.
Dukesherer in the field of image guided medical procedures teaches: “Various instruments may be used during an operative procedure that are desired to be tracked. Even if images are acquired, either intra-operatively or pre-operatively, the instrument is generally illustrated, and superimposed on the captured image data to identify the position of the instrument relative to the patient space. Therefore, the instrument may include detectable portions, such as electromagnetic coils or optical detection points, such as LEDs or reflectors, that may be detected by a suitable navigation system.” [0005]; “With continuing reference to FIG. 1, the navigation system 10 further includes an electromagnetic navigation or tracking system 44 that includes a transmitter coil array 46, the coil array controller 48, a navigation probe interface 50, an electromagnetic instrument, such as a stylet or catheter 52 and a dynamic reference frame 54. “ [0049].
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify the needle assembly of Scheffler to include a fixture that is placed within the at least one electromagnetic winding and disposed in the needle assembly as taught in Dukesherer to aid in instrument navigation (Dukesherer, [0005]).
Regarding Claim 9, the combination of Scheffler and Dukesherer substantially teach the claim limitations as noted above.
Scheffler does not teach: wherein the at least one electromagnetic winding is included in an assembly that includes at least an upper bobbin that includes a first electromagnetic winding and a lower coil bobbin that includes a second electromagnetic winding.
Dukesherer in the field of image guided medical procedures teaches: “The sensor bobbin 90 includes a body 92 that is generally formed from material that is not conductive to allow the coils to operate and sense a position in a field. In addition, the body 92 may be manipulated by a handle or manipulable portion 94 extending from the body 92. In addition, the handle 94 may allow leads or contacts from an external source, such as illustrated in FIG. 1, to be interconnected to the body portion 92 into the coils 96 and 98.” [0078].
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Scheffler to include at least one electromagnetic winding that is included in an assembly that includes at least an upper bobbin that includes a first electromagnetic winding and a lower coil bobbin that includes a second electromagnetic winding “…to operate and sense a position in a field.” (Dukesherer, [0078]).
Regarding Claim 10, Scheffler substantially teaches the claim limitations as noted above.
With regards to limitation: where placing the magnetic element includes placing the magnetic element within a magnetic field external to at least one electromagnetic winding.
Scheffler does not teach at least one electromagnetic winding.
Dukesherer in the field of image guided medical procedures teaches: “Various instruments may be used during an operative procedure that are desired to be tracked. Even if images are acquired, either intra-operatively or pre-operatively, the instrument is generally illustrated, and superimposed on the captured image data to identify the position of the instrument relative to the patient space. Therefore, the instrument may include detectable portions, such as electromagnetic coils or optical detection points, such as LEDs or reflectors, that may be detected by a suitable navigation system.” [0005]; “With continuing reference to FIG. 1, the navigation system 10 further includes an electromagnetic navigation or tracking system 44 that includes a transmitter coil array 46, the coil array controller 48, a navigation probe interface 50, an electromagnetic instrument, such as a stylet or catheter 52 and a dynamic reference frame 54. “ [0049].
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to modify Scheffler to include at least one electromagnetic wining as taught in Dukesherer to aid in instrument navigation (Dukesherer, [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793           

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793